Citation Nr: 0507990	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-32 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Harry S. Truman Memorial 
Veterans Hospital in Columbia, Missouri


THE ISSUE

Entitlement to a powered wheelchair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran had active duty from October 1945 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Department of Veterans Affairs (VA) Harry S. Truman Memorial 
Veterans Hospital in Columbia, Missouri that denied the 
veteran's claim for a powered wheelchair.

In March 2004, the veteran testified at a hearing conducted 
by the undersigned Veterans Law Judge at the RO.

In July 2004, the Board remanded the case to the RO for 
further development.  The RO accomplished the requested 
actions, and the case was returned to the Board.

In March 2005, the veteran's motion to advance the appeal on 
the Board's docket was granted due to his advanced age.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
gunshot wound to the chest rated 60 percent disabling, and 
for post-traumatic stress disorder rated 10 percent 
disabling.  

2.  There is no competent evidence demonstrating loss of use 
of both lower extremities.  


CONCLUSION OF LAW

The requirements for entitlement to a powered wheelchair have 
not been met.  38 U.S.C.A. §§ 1701(6)(A)(i), 1710 (West 
2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in September 2004, as well as by the 
discussions in the October 2003 statement of the case (SOC) 
and the December 2004 supplemental statement of the case 
(SSOC).  By means of these documents, the veteran was told of 
the requirements to establish entitlement to a motorized 
wheelchair, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided a VCAA notice in 
September 2004, subsequent to the October 2003 decision on 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  After receipt of the content-complying in September 
2004, his claim was readjudicated based upon all the evidence 
of record as evidenced by the December 2004 SSOC.  There is 
no indication that the disposition of his claim would not 
have been different had he received pre-AOJ adjudicatory 
notice pursuant to section 5103(a) and § 3.159(b).  
Accordingly, any such error is nonprejudicial.  See 38 U.S.C. 
§ 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained all medical records pertinent to the 
claim.  There is no indication of any relevant records that 
the RO failed to obtain.  In November 2004, after reviewing 
the September 2004 letter, the veteran's wife informed VA 
that they had no further information to provide.  Further, in 
the July 2004 remand, the Board pointed out the need for 
additional medical records.  However, in a February 2005 
statement, the veteran's representative stated that there 
were no medical reports from VA describing the veteran's 
medical condition that would support the need for a motorized 
wheelchair.  Therefore, it is reasonable to find that all of 
the available evidence has been obtained and associated with 
the claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In connection with his claim, evaluations were 
conducted in April 2003 and October 2003, and the reports are 
associated with the claims file.  As noted, the veteran's 
representative stated that there were no medical reports from 
VA describing the veteran's medical condition that would 
support the need for a motorized wheelchair.  Therefore, 
there does not appear to be a need to request another 
examination.  Overall, the Board concludes that no further 
assistance to the veteran is required.

Motorized Wheelchair

Service connection is currently in effect for residuals of a 
gunshot wound to the chest rated 60 percent disabling, and 
for post-traumatic stress disorder rated 10 percent 
disabling.  The available medical records show that the 
veteran suffers from chronic obstructive pulmonary disorder 
(COPD) and degenerative joint disease, and that he has 
difficulty walking without assistance.  The veteran argues 
that he needs a powered wheelchair because of arm weakness 
and problems with the lower extremities.  He also noted that 
his wife does not have the strength to push the wheelchair.  

The Board observes that, under 38 C.F.R. § 17.93 (2004), the 
VA shall furnish on an ambulatory or outpatient basis such 
medical services as are needed.  Moreover, wheelchairs, and 
other similar appliances, may be purchased, made, or repaired 
for any veteran upon a determination of feasibility and 
medical need where such appliances or repairs are a necessary 
part of outpatient care for which the veteran is eligible.  
38 C.F.R. § 17.150 (2004).  

VA Health Administration (VHA) policy guidelines provide that 
special and non-routine prosthetic appliances require the 
approval of an appropriate committee (Major Medical and 
Special Equipment Committee - MMSEC).  See VHA Handbook 1173.  
The MMSEC is to be comprised of knowledgeable medical, 
therapy, engineering, and administrative services and may 
review requests for major items such as powered wheelchairs.  

Motorized wheelchairs may be considered for veterans who have 
a disability resulting in the loss or loss of use of both 
lower extremities, combined with a loss, or loss of use, or 
severe impairment of at least one upper extremity to the 
extent that it is medically determined that the veteran is 
incapable of satisfactorily propelling a manual wheelchair.  
Motorized wheelchairs may also be considered for eligible 
veterans who suffer from severe chronic obstructive pulmonary 
disorder, multiple sclerosis, spinal cord injury, stroke, 
amputations, degenerative joint disease, rheumatoid 
arthritis, and/or those veterans diagnosed with severe 
cardiovascular disease.  See VHA Handbook 1173.6.  

In April 2003, an examiner determined that the veteran needed 
a manual wheelchair for use outside and away from home.  On 
the day of the appointment, the veteran demonstrated pre-
transfer wheelchair activities, as well as self propulsion of 
an extra duty chair for a distance of at least 50 feet.  

When he was afforded an occupational therapy consultation in 
October 2003, the veteran indicated that he was completely 
unable to propel a manual wheelchair due to shoulder weakness 
and pain.  It was also noted that his wife suffers from 
medical problems.  On examination, both shoulders were 
limited to 90 degrees flexion and abduction and the remaining 
upper extremities were within functional limits.  Strength 
was 4/5 throughout for the right upper extremity and 3+/5 for 
the left side.  Grip strength was 70 on the right and 30 on 
the left.  Lateral pinch was 8 for the right and 6 on the 
left.  Tripod pinch was 6 bilaterally.  The veteran reported 
left shoulder pain of 5/10 on a 0 to 10 scale.  Regarding 
coordination, the veteran completed the 9 hole peg test in 59 
seconds on the right and 60 seconds on the left.  

During the trial, the veteran demonstrated an ability to 
operate the powered wheelchair independently.  The examiner 
noted that although the veteran was limited in his use of the 
manual wheelchair and bed mobility due to osteoarthritis, he 
was able to ambulate greater than household distance 
independently since he arrived for the appointment ambulating 
without the use of an assistive device.  

Here, the competent evidence does show that the veteran 
suffers from COPD, degenerative joint disease, some 
limitations of the upper extremities, and problems with 
losing his balance when out walking.  However, the record is 
devoid of competent evidence that the disability picture 
presented involves the required loss or loss of use of both 
lower extremities, combined with a loss, or loss of use, or 
severe impairment of at least one upper extremity generally 
considered when issuing a motorized wheelchair.  Accordingly, 
the Board finds that the weight of the evidence is against 
the claim for a powered wheelchair.

ORDER

Entitlement to a powered wheelchair is denied.






	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


